DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 09/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s  1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13, and 20 state that there is a second crystal grain having an area ratio of 20% or less and having at least four domain boundaries. It is unclear if this second grain is representative of a second component/phase in the dielectric, or if the morphology of the main component has differing crystal grains with certain domain boundary parameters. Because of these ambiguities, the metes and bounds of said claim and their dependent claims are unclear, and the claims are indefinite under USC 112. 
	Claim 8 is further indefinite because it states that the relative amounts of the third, fourth, and fifth components are represented by a value “on and inside boundaries of a quadrangle [,,,].” It is unclear if, in order to satisfy the limitations of the claim, the value can be on or inside the boundaries, or only on a boundary line. Because of this, the scope of the claim coverage is unclear and claim 8 is indefinite. 
	Claims 11 and 12 are further indefinite because they contain limitations to “the ABO3,” but these claims depend from claim 1, which does not mention an ABO3 component. As such, the claims 11 and 12 lack proper antecedent basis for this first mention of “ABO3.”
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-2, 8-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tokita et al (US 6746980).
	Regarding claims 1-2, Tokita et al teaches a dielectric ceramic composition having barium titanate as a main component and comprising a subcomponent. The subcomponent comprises there within a vanadium-containing compound, a magnesium-containing compound, a dysprosium-containing compound (see Abstract), a barium- and/or calcium-containing compound (see claim 1), and SiO2 as a subcomponent (ibid.). Each compositional and structural limitation of instant claims 1 and 2 are met by the Tokita material, and each compositional limitation of the instant claim set is met by Tokita apart from the presence of a Na or Li content in the subcomponent. Because of the extensive compositional and structural equivalence between the dielectric ceramic compositions taught by Tokita and the instant claims, one of ordinary skill would have recognized that the crystalline microstructure arising in this equivalent Tokita dielectric would have at least one second grain with four or more domain boundary present in an area ratio of 20% or less as calculated from the total grain area. This equivalent structure would necessarily result from the equivalent ceramic, as described above, being prepared by a substantially equivalent process. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Each limitation of instant claims 1 and 2 are therefore met by the teachings of the prior art of record, and the claims are obvious and not patentably distinct. 
	Regarding claim 8, Tokita teaches that the Dy-containing component (third subcomponent), Ba- and/or Ca-containing component (fourth subcomponent), and Si-containing component (fifth subcomponent) are each present in ranges such that the relationship between the components is within the boundaries of a quadrangle connecting the points of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 9, as discussed above, Tokita teaches a compositionally equivalent dielectric ceramic composition prepared substantially similarly to that of the instant claims. The grains included in said dielectric ceramic would also, therefore, be equivalent, and there would exist a further grain including 3 or fewer grain boundaries. 
Regarding claim 10, as discussed above, Tokita teaches a compositionally equivalent dielectric ceramic composition prepared substantially similarly to that of the instant claims. The grains included in said dielectric ceramic would also, therefore, be equivalent, and thus a second grain would have an area ratio to total grain area of 10% or less.
Regarding claims 11-12, Tokita teaches that the main component is BaTiO3. 
Regarding claims 13, as discussed above, Tokita teaches a dielectric ceramic meeting each compositional and structural limitation of the instant claim. Tokita teaches that the material is used in a multilayer ceramic component having layers of the dielectric and internal electrodes, and having external electrodes attached thereto. Each limitation of claim 13 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 14, Tokita teaches that the main component is BaTiO3. Tokita teaches that the Dy-containing component (third subcomponent), Ba- and/or Ca-containing component (fourth subcomponent), and Si-containing component (fifth subcomponent) are each present in ranges such that the relationship between the components is within the boundaries of a quadrangle connecting the points of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Regarding claim 15, Tokita teaches alternate lamination of internal electrodes and dielectric layers (see column 8, lines 5-20). 
Regarding claim 16, as discussed above, Tokita teaches a compositionally equivalent dielectric ceramic composition prepared substantially similarly to that of the instant claims. The grains included in said dielectric ceramic would also, therefore, be equivalent, and there would exist a further grain including 3 or fewer grain boundaries.
Regarding claim 17, as discussed above, Tokita teaches a compositionally equivalent dielectric ceramic composition prepared substantially similarly to that of the instant claims. The grains included in said dielectric ceramic would also, therefore, be equivalent, and thus a second grain would have an area ratio to total grain area of 10% or less.
Regarding claim 18, Tokita et al teaches a dielectric ceramic composition having barium titanate as a main component and comprising a subcomponent. The subcomponent comprises there within a dysprosium-containing compound (see Abstract), a barium- and/or calcium-containing compound (see claim 1), and SiO2 as a subcomponent (ibid.). Tokita teaches that the Dy-containing component (third subcomponent), Ba- and/or Ca-containing component (fourth subcomponent), and Si-containing component (fifth subcomponent) are each present in ranges such that the relationship between the components is within the boundaries of a quadrangle connecting the points of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Each limitation of instant claim 18 is therefore met by the teachings of the prior art of record, and the claims are obvious and not patentably distinct. 
Regarding claim 20, because of the extensive compositional and structural equivalence between the dielectric ceramic compositions taught by Tokita and the instant claims, one of ordinary skill would have recognized that the crystalline microstructure arising in this equivalent Tokita dielectric would have at least one grain with four or more domain boundary present in an area ratio of 20% or less as calculated from the total grain area, along with a grain with three domain boundaries. 
10.	Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tokita et al (US 6746980) in view of Yamaguchi et al (US 8097552). 
	Regarding claims 1-3, Tokita et al teaches a dielectric ceramic composition having barium titanate as a main component and comprising a subcomponent. The subcomponent comprises there within a vanadium-containing compound, a magnesium-containing compound, a dysprosium-containing compound (see Abstract), a barium- and/or calcium-containing compound (see claim 1), and SiO2 as a subcomponent (ibid.). 
	The instant claims differ from Tokita et al because Tokita does not teach the inclusion of a Li- or Na-containing component. However, it would have been obvious to one of ordinary skill in the art to modify Tokita in view of Yamaguchi in order to add such a component, because Yamaguchi teaches a similar dielectric ceramic composition, and teaches that the inclusion of Li2O along with SiO2 is effective at lowering the sintering temperature and suppressing excessive grain growth. This would have been recognized by one of ordinary skill in the art as an advantageous improvement in the Tokita material, and thus one would have had motivation for adding the Li2O component to the SiO2 component already present in Tokita. One would have had a reasonable expectation of success in the modification because Tokita and Yamaguchi are drawn to similar ABO3 dielectric ceramic compositions.
Each compositional and structural limitation of instant claims 1-3 are met by the material taught by Tokita in view of Yamaguchi. Because of the extensive compositional and structural equivalence between the dielectric ceramic compositions taught by Tokita and the instant claims, one of ordinary skill would have recognized that the crystalline microstructure arising in this equivalent Tokita dielectric would have at least one second grain with four or more domain boundary present in an area ratio of 20% or less as calculated from the total grain area. This equivalent structure would necessarily result from the equivalent ceramic, as described above, being prepared by a substantially equivalent process. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Each limitation of instant claims 1-3 are therefore met by the teachings of the prior art of record, and the claims are obvious and not patentably distinct. 
	Regarding claim 4, Tokita teaches that the Dy-containing subcomponent (third subcomponent) is present in an amount of 1 to 5 moles based on 100 moles BaTiO3. 
Regarding claim 5, Tokita teaches that the Ba- and/or Ca-containing subcomponent (fourth subcomponent) is present in an amount of 0.1 to 5 moles based on 100 moles BaTiO3.
Regarding claim 6, Tokita teaches that the Si-containing subcomponent (fifth subcomponent) is present in an amount of 1 to 5 moles based on 100 moles BaTiO3.
Regarding claim 7, Tokita teaches that the V-containing subcomponent (first subcomponent) is present in an amount of up to 0.1 moles and the Mg-containing subcomponent (second subcomponent) is present in an amount of 1-3 moles, each based on 100 moles BaTiO3. Yamaguchi teaches that the Li2O component is present in an amount less than 1.0 moles (see Table 6). Each aforementioned range of the prior art of record overlaps and thus renders obvious the corresponding ranges of instant claim 7. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness. The claim is therefore not patentably distinct over the prior art of record. 
	Regarding claim 8, Tokita teaches that the Dy-containing component (third subcomponent), Ba- and/or Ca-containing component (fourth subcomponent), and Si-containing component (fifth subcomponent) are each present in ranges such that the relationship between the components is within the boundaries of a quadrangle connecting the points of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 9, as discussed above, Tokita teaches a compositionally equivalent dielectric ceramic composition prepared substantially similarly to that of the instant claims. The grains included in said dielectric ceramic would also, therefore, be equivalent, and there would exist a further grain including 3 or fewer grain boundaries. 
Regarding claim 10, as discussed above, Tokita teaches a compositionally equivalent dielectric ceramic composition prepared substantially similarly to that of the instant claims. The grains included in said dielectric ceramic would also, therefore, be equivalent, and thus a second grain would have an area ratio to total grain area of 10% or less.
Regarding claims 11-12, Tokita teaches that the main component is BaTiO3. 
Regarding claims 13, as discussed above, Tokita teaches a dielectric ceramic meeting each compositional and structural limitation of the instant claim. Tokita teaches that the material is used in a multilayer ceramic component having layers of the dielectric and internal electrodes, and having external electrodes attached thereto. Each limitation of claim 13 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 14, Tokita teaches that the main component is BaTiO3. Tokita teaches that the Dy-containing component (third subcomponent), Ba- and/or Ca-containing component (fourth subcomponent), and Si-containing component (fifth subcomponent) are each present in ranges such that the relationship between the components is within the boundaries of a quadrangle connecting the points of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Regarding claim 15, Tokita teaches alternate lamination of internal electrodes and dielectric layers (see column 8, lines 5-20). 
Regarding claim 16, as discussed above, Tokita teaches a compositionally equivalent dielectric ceramic composition prepared substantially similarly to that of the instant claims. The grains included in said dielectric ceramic would also, therefore, be equivalent, and there would exist a further grain including 3 or fewer grain boundaries.
Regarding claim 17, as discussed above, Tokita teaches a compositionally equivalent dielectric ceramic composition prepared substantially similarly to that of the instant claims. The grains included in said dielectric ceramic would also, therefore, be equivalent, and thus a second grain would have an area ratio to total grain area of 10% or less.
Regarding claim 19, Tokita teaches that the inventive dielectric comprises a vanadium-containing compound and a magnesium-containing compound. The claim differs from Tokita et al because Tokita does not teach the inclusion of a Li- or Na-containing component. However, it would have been obvious to one of ordinary skill in the art to modify Tokita in view of Yamaguchi in order to add such a component, because Yamaguchi teaches a similar dielectric ceramic composition, and teaches that the inclusion of Li2O along with SiO2 is effective at lowering the sintering temperature and suppressing excessive grain growth. This would have been recognized by one of ordinary skill in the art as an advantageous improvement in the Tokita material, and thus one would have had motivation for adding the Li2O component to the SiO2 component already present in Tokita. One would have had a reasonable expectation of success in the modification because Tokita and Yamaguchi are drawn to similar ABO3 dielectric ceramic compositions. Each limitation of dependent claim 19 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 20, because of the extensive compositional and structural equivalence between the dielectric ceramic compositions taught by Tokita in view of Yamaguchi and the instant claims, one of ordinary skill would have recognized that the crystalline microstructure arising in this equivalent prior art dielectric would have at least one grain with four or more domain boundary present in an area ratio of 20% or less as calculated from the total grain area, along with a grain with three domain boundaries. 
Conclusion
11.	No claim is allowed.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW22 March 2021